Order filed June 25, 2019.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-19-00303-CV
                               ____________

                LENNIE JACKSON, Appellant
                              V.
  WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE MASTR ASSET
    BACKED SECURITIES TRUST 2007-NCW MORTGAGE PASS-
      THROUGH CERTIFICATES SERIES 2007-NCW, Appellee


              On Appeal from County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1128290

                               _____________

                             NO. 14-19-00460-CV
                               _____________

                    IN RE LENNIE JACKSON, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                        County Court at Law No. 3
                          Harris County, Texas
                         Trial Court No. 1128290


                                 ORDER
      On April 11, 2019, Lennie Jackson filed a notice of appeal from the trial
court’s order signed March 28, 2019. That appeal was assigned to this court under
our appellate case number 14-19-00303-CV. On June 7, 2019, Jackson filed a
petition for writ of mandamus complaining of the same order.          The original
proceeding has been assigned our case number 14-19-00460-CV.

      Today, the court, on its own motion, orders the appeal and original proceeding
CONSOLIDATED.

      The court further REQUESTS the real party in interest in case number 14-
19-00460-CV, who is the appellee in appeal number 14-19-00303-CV, to file a
response to the petition for writ of mandamus. The response is due concurrently
with appellee’s brief in the appeal.



                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.